Citation Nr: 1043923	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  04-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to December 1967.

This case was originally before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision rendered by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran testified at a travel board 
hearing before the undersigned in March 2006; a transcript of 
that hearing is of record.

In June 2006, the Board issued a decision that denied service 
connection for bilateral sensorineural hearing loss.  The Veteran 
appealed that decision.  In November 2008, the United States 
Court of Appeals for Veterans Claims (Court) issued a memorandum 
decision that vacated the Board's June 2006 decision and remanded 
the matter on appeal to the Board for action in compliance with 
the consistent with the instructions in the memorandum decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran maintains that he currently has hearing loss 
disability related to his exposure to acoustic trauma in service.  
Specifically, he describes exposure to noise during his Vietnam 
tour from regular bombings, an incoming mortar attack and 
frequent heavy artillery firing.  At his March 2006 hearing, the 
Veteran testified that he had very limited noise exposure as a 
police officer following service.  Moreover, he used hearing 
protection at that job.  He also indicated that he did not seek 
treatment for hearing loss until 2003, just prior to filing his 
claim for service connection.

Service treatment records (STRs) are negative for complaints or 
findings of hearing loss.  An August 1967 discharge examination 
report included audiometric testing.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
--
5
LEFT
10
5
5
--
10

Service personnel records note that the Veteran's military 
occupational specialty was artillery.

A March 2003 annual hearing test, conducted as part of the 
Veteran's annual VA police officer examination, shows mild to 
moderately severe sensorineural hearing loss.  No nexus opinion 
was provided.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
60
65
LEFT
20
30
40
50
55

The Veteran underwent a VA audio examination September 2003 and 
it was observed that he had some degree of bilateral hearing 
loss.  The examiner noted the Veteran's history of military, 
occupational and recreational noise exposure.  The examiner 
opined that the Veteran's hearing loss was not incurred as a 
result of his military service.  He based this determination upon 
a review of the STRs which indicated normal auditory thresholds 
were present during 1965 and 1967 audiological exams. 

In a June 2005 VA medical opinion, the audiologist who examined 
the Veteran in March 2003 noted that she had not reviewed his 
claims folder; however, she opined that "if the [V]eteran's 
report of artillery noise is true," then at least some of his 
hearing loss was "at least as likely as not caused by or a 
result of his military service."  It should be noted that the 
Veteran incorrectly reported to the audiologist that he did not 
receive a hearing test in the military.  However, as noted above, 
the Veteran was provided a hearing test at the time of his 
separation from service.  The VA audiologist did not comment on 
the September 2003 VA examiner's opinion, or the absence of 
medical treatment for hearing loss disability until 2003.

The Veteran underwent another VA audio examination in September 
2005.  The claims file was reviewed.  The examiner noted a 
history of "high risk" noise exposure from weapons fire in 
service and work on the police force following service.  He noted 
a bilateral mid to high frequency sensorineural hearing loss from 
1000 hertz and above, of marginally normal to moderately severe 
degree.  It was indicated that a review of the STRs showed that 
all thresholds were within normal limits during the entrance and 
separation physical examinations, and therefore do not support a 
claim for hearing loss.  The VA audiologist did not comment on 
the June 2005 VA opinion.

A June 2006 Board decision denied service connection for 
bilateral sensorineural hearing loss.  The Veteran appealed that 
decision.  In an August 2007 Brief for Appellant, in challenging 
the Board's conclusion that the Veteran did not have noise-
induced hearing loss in service, it was argued that the standards 
suggested by The National Academies of Science Institute of 
Medicine to determine in-service hearing loss.  Essentially, the 
brief argues that as audiometric testing in service did not 
include testing at 6000 hertz, it was inadequate to determine 
whether noise-induced hearing loss was associated with the 
Veteran's military service.  (The Board notes that for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.)

In a November 2008 Memorandum Decision, the Court found that the 
Board's statement of reasons and bases is inadequate to support 
its finding that the September 2003 and September 2005 medical 
opinions had more probative value than the June 2005 medical 
opinion.  As regards the Board's discounting of the June 2005 
opinion, the Court noted that the absence of in-service evidence 
of hearing loss disability is not fatal to the claim for service 
connection for hearing loss disability.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  The Court also noted that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion is based on a history provided by the veteran.  
See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The Board 
should evaluate the credibility and weight of the history upon 
which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  The Court suggested that the file be returned 
to the VA audiologist who examined the Veteran in June 2005 so 
that she would have the opportunity to review the service 
treatment records and file an amended report.  As she is still 
employed by VA, this is possible.

The development of facts includes a thorough and contemporaneous 
medical examination, one that takes into account the records of 
prior medical treatment.  VA adjudication regulations and 
guidelines provide that "if [an examination] report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2 (2010).  See also Littke v. Derwinski, 1 Vet. App. 
90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, on remand, the AMC/RO should schedule the Veteran for 
another examination that addresses whether the Veteran's current 
hearing loss disability is related to in-service noise exposure.

Finally, with respect to the claim at hand, the Veteran did not 
receive any notice regarding disability ratings or the effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  
The AMC/RO will have the opportunity to correct such deficiency 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for 
bilateral sensorineural hearing loss, the 
AMC/RO should provide the Veteran notice 
regarding the rating of such disability and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO is to forward the Veteran's 
claims file (to include this Remand) to 
C.T, the VA audiologist who examined the 
Veteran in June 2005 for review and a 
medical opinion that responds to the 
following:

a.)  Is the Veteran's current bilateral 
hearing loss disability at least as likely 
as not (50 percent or better probability) 
related to his service, and specifically to 
acoustic trauma therein?  The audiologist 
must explain the rationale for the opinion, 
reconciling it with the service treatment 
records, the opinions already in the record 
(September 2003, June 2005 and September 
2005 VA opinions).  

b.)  If the opinion is that the Veteran's 
bilateral hearing loss disability is not 
related to his service/noise trauma 
therein, the explanation of rationale must 
account for the fact that an observation of 
normal audiometry at separation (of itself) 
provides an inadequate rationale for the 
opinion, as regardless of audiometry at 
separation it is possible to establish by 
competent evidence a nexus of later-
developing hearing loss to service and 
events (including noise trauma) therein. 

All opinions expressed, examination 
findings, along with the complete rationale 
there for, should be set forth in the 
examination report.

3.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO must readjudicate the Veteran's 
claim of entitlement to service connection 
for bilateral sensorineural hearing loss on 
the basis of all the evidence on file and 
all governing legal authority.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


